                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

           Plaintiff,

v.                                             Case No. 18 CR 154

VAN L. MAYES,

           Defendant.


DEFENDANT’S REPLY TO GOVERNMENT’S RESPONSE TO MOTION TO DISCLOSE
                      IDENTITY OF WITNESSES


      From the outset, it has been the defendant’s position that the

claims by the government to justify the refusal to disclose the

identity   of   informants     at      this    stage   of   the   litigation    are

unsubstantiated. Of equal importance to the instant motion is that

the   defendant   has   made      a    compelling      showing    justifying    the

immediate release of the identities and collateral information for

such individuals.

      The allegations giving rise to the instant indictment, in

large measure,     relate    to       events   which   occurred    in   2016.   The

defendant was not indicted until July 2018. In it’s response, the
prosecution summarizes some of the statements of the CIs, with

respect to the defendant’s purported criminal conduct in 2016 (see

pages 4-10). The recitation of the claims by the CIs in these pages

describe the defendant’s involvement in the purported conspiracy.

It is noteworthy that none of these individuals (SOI-1-13) describe

conduct by the defendant which suggest that the defendant engaged

in an act of intimidation, threat, or a potential act of violence

toward those witnesses.



      Case 2:18-cr-00154-PP-WED Filed 08/10/20 Page 1 of 6 Document 91
       The government instead justifies its refusal to immediately

disclose the identities because of “significant safety concerns.”

It then goes on, without any particularized description, dates, or

names, to assert that:

       Mayes    has    made       multiple        attempts       to    intimidate    and

       interfere with witnesses: (1) Mayes and others attempted

       to interfere with the investigation by lying to law

       enforcement; (2) Mayes said he compiled a list of people

       who received federal subpoenas to testify and intended to

       expose those witnesses; (3) Mayes said that once he

       confirmed the name of one particular witness in his

       discovery, he wanted “something done” about that witness;

       (4) Mayes’ associate said that s/he was gathering all the

       witnesses       who       could     be    identified       in     the   criminal

       complaint to develop a story to protect them all from

       prosecution; (5) one witness was physically assaulted by

       an unknown assailant because of his/her cooperation; and

       (6)     Mayes       has    posted        intimidating          video    messages,

       referring       to        citizen        witnesses    as       “snitches”     and

       threatening to find out who made statements to law
       enforcement. Due to safety concerns, the United States

       Attorney’s Office has provided protective resources to

       some witnesses. (Response brief page 2 and 3).

       These remarks are conclusionary only, and are made without

supporting documentation or reference to date or time.                             It is very

easy    to   assert        that     the     defendant       is    interfering       with   the

investigation         or    has    threatened        to   expose        witnesses,   without




       Case 2:18-cr-00154-PP-WED Filed 08/10/20 Page 2 of 6 Document 91
substantiation.         Here there is not a shred of corroboration,

substantiation or documentation offered to support the bold claims

by the government. The Government has not even offered to provide

supporting evidence for the courts review through an in camera

inspection.

       The government at page 3 has included photographs in which the

defendant is purportedly dressed in a tactical vest with a pellet

gun.    It also has included a photograph from a 2016 video wherein

the defendant allegedly referred to a civilian witness as a snitch.

Lastly,     the   government    includes     with   its   submission,     the

description of an incident from a June 23,2020 Facebook live video.

The 2016 social media video is 4 years or more in age.             There is

nothing in that posting that refers directly or indirectly, to any

witness in this case. The United States of America still has, as

part of it’s constitution, the First Amendment, which guarantees

freedom of speech.       The statements, if they were in fact made, are

protected by that fundamental principle of democracy.            It is hard

to understand how using the term snitch intimidates, threatens or

necessitates concealing the identity of a witness in this case.

       The clothing that Mr. Mayes wore and his possession of a
pellet gun are neither prohibited nor in violation of any other

societal rule.      What has gone unsaid is the purpose for which Mr.

Mayes sometimes appears with such items. Van Mayes provides a

service to the community wherein he assists to prevent or remove

fellow citizens from harmful situations. Mr. Mayes lives and works

within the inner city.       It is a commonly accepted belief that the

response    by    the   Milwaukee   Police   Department    and   other    law




       Case 2:18-cr-00154-PP-WED Filed 08/10/20 Page 3 of 6 Document 91
enforcement officers to crimes within the inner city is slow on

most occasions, and not at all, on others.           Most of the community

believes that it cannot rely on the response of MPD for occurrences

in which they are being victimized.       Mr. Mayes is among many others

who help their fellow citizens to resolve emergency problems when

MPD is either unwilling or otherwise non responsive.

     The incident referred to on page 3 of the government’s brief

was just such an occasion.         It was believed that evidence of a

child abduction was present at the residence.               Social media was

“abuzz” about this incident. Many, people responded to the location

to find the children.         Mr. Mayes was only one of his fellow

citizens who arrived at the house.         He was not involved in anyway

in any extra legal activities.       His conduct in no way precipitated

what occurred at the residence.

     Mr. Mayes was arrested days later without a warrant and

without   probable   cause    by   MPD   officers.   They    claimed    to   be

investigating the events which occurred at the residence.              However

it appears that the sole purpose of his apprehension was to

intimidate him and dissuade to him from his activist work.               There

was no evidence to support such an arrest nor was there evidence to
support any charges.         The Milwaukee District Attorney has (no

processed) the case.    Mr. Mayes was targeted by the MPD because he

has exercised his freedom of speech and because he has attempted to

help his community when the MPD has failed to do so.           In short, the

references to the events at the residence have nothing to do with

the unsubstantiated claims of intimidation. Similarly they have

nothing to do with the timing and need for disclosure of the




     Case 2:18-cr-00154-PP-WED Filed 08/10/20 Page 4 of 6 Document 91
informants identity.

     The government also argues at page 11 that there is no legal

basis   to   deviate      from     a   claimed      schedule      for   disclosure    of

witnesses.        The defendants opening              memorandum sets forth the

justification for immediate release of the identify and collateral

information related to the CI’s.                  The majority of the governments

response is the standard recitation of the case law regarding

disclosure of identities and the district’s open file policy.

     What it fails to address is the essence of the defendant’s

argument     which      is:   that     in   the    absence   of    such   identifying

information the defendant cannot conduct the investigatory work

which   is   essential        to   prepare    a     defense.       Furthermore,      the

government fails to address the alternative proposal presented by

the defense that the CIs identities and collateral information be

disclosed    on    an    “eyes     only”    basis.      Here      the   defendant    has

demonstrated      a     genuine      need    for    immediate      disclosure   which

outweighs the public interest in keeping the CIs identity secret.

The prosecution’s case is largely, dependent on the testimony of

the unnamed CIs. The governments case will rise or fall on the

credibility of the CIs. Additionally, as was stated in the first
filing, many of the CIs have given exculpatory statements which

will assist in refuting the governments claims and in demonstrating

the defendant’s innocence.




     Case 2:18-cr-00154-PP-WED Filed 08/10/20 Page 5 of 6 Document 91
                                 CONCLUSION

       The government has failed to demonstrate the need to protect

the identity of the informant.            The defense has established an

overwhelming, compelling reason for immediate disclosure of the

information.        The   CIs   have   provided      both   inculpatory   and

exculpatory information.        There has been no demonstration other

than    pure   conclusionary    statements     and    conjecture   that   the

defendant has engaged in conduct which jeopardizes the safety of

any witnesses.     There has been no demonstration that any act by the

defendant constitutes a threat to a witness and no indication that

he would use the information which is now requested, for that

purpose.    There is a reasonable alternative to further ensure that

any witness’s safety is not imperiled, to wit: providing the

identity and collaborating information on an “eyes only”.

  Dated at Milwaukee, Wisconsin, this 10th day of August, 2020.


                                    Respectfully submitted,

                                    /s/    Robert G. LeBell

                                    Robert G. LeBell, SBN: 01015710
                                    Attorney for Defendant
                                    1223 N. Prospect Avenue
                                    Milwaukee, WI 53202
                                    (414) 276-1233
                                    Fax: (414) 239-8565
                                    dorbell@ldm-law.com




       Case 2:18-cr-00154-PP-WED Filed 08/10/20 Page 6 of 6 Document 91
